DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:
At line 24 of claim 7, “and the closed second end portion” should be replaced with “and the second end portion”.  Alternatively, the limitation regarding the status of the second end portion, “that is closed”, should be re-added (see line 22) or the second end portion should be instanced in line 22 as “a closed second end portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numoto et al. (US Publication 2007/0024038) in view of Walker et al. (US Patent 5,845,933).
In regards to claims 7-13 and 15-19, Numoto et al. discloses the claimed limitations including a gas generator (10), comprising:
an ignition chamber (inner region of 31; Reference is made to Paragraph 0030) including an igniter (25) on a side of a first end portion of a cylindrical housing (11);
a diffuser portion including a gas discharge port (12) provided at a second end portion of the cylindrical housing, the second end portion being on an axially opposite side to the first end portion; and
a combustion chamber (20) disposed between the ignition chamber and the diffuser portion and containing a molded article of a gas generating agent (21), the ignition chamber and the combustion chamber being partitioned by a partially rupturable closing member (35),
wherein:
a transfer charge (booster agent) is contained in the ignition chamber, and the closing member that is partially rupturable is ruptured due to an increase in a pressure in the ignition chamber,
the combustion chamber and the diffuser portion communicate with each other,
an inner tube (30) is disposed in the combustion chamber, the inner tube extends from the side of the first end portion of the cylindrical housing toward the second end portion of the cylindrical housing, and the molded article of the gas generating agent is contained in a space surrounding the inner tube,
the inner tube is a hollow tube having a peripheral wall including a plurality of through holes (37), the inner tube has a first end portion that is open on a side of the ignition chamber (open to the inserted igniter 25 and open to the combustion chamber via 36; Reference is made to Figure 1 and Paragraph 0055), and a second end portion, opposite to the first end portion, that opposes the diffuser portion (Reference is made to Figures 1-3 and Paragraph 0055);
an opening (Reference is made to Figure 1) of the first end portion of the inner tube is in contact with a rupturable portion of the closing member, and the second end portion of the inner tube extends toward the diffuser portion (examiner notes that as the closed end portion of the tube extends radially away from the axial centerline of the generator, the closed second end portion of the inner tube may be said to extend opposite to the first end portion and to oppose the diffuser portion);
when the closing member is ruptured, the hollow tube serves as a space through which the transfer charge travels to the second end portion of the inner tube;
wherein: opening area per unit area of the plurality of through holes formed in the peripheral wall of the inner tube increases gradually from the first end portion toward the second end portion (Reference is made to Figures 1-3 and Paragraphs 0034-0036); and,
an opening diameter of the through hole is smaller than a shortest portion of the molded article (21) of the gas generating agent contained in the combustion chamber (20) (Reference is made to Figure 1); and,
method for igniting the molded article of the gas generating agent contained in the combustion chamber of the gas generator according hereto, the method, comprising:
1) actuating the igniter to ignite and burn the transfer charge in the ignition chamber to increase a pressure in the ignition chamber (Reference is made to Paragraph 0062);
2) rupturing a rupturable portion (35) of the closing member by the increased pressure in the ignition chamber to allow the ignition chamber and the inner tube to communicate with each other (Reference is made to Paragraphs 0055-0057 and 0062);
3) discharging the molded article of the transfer charge in a burning state in the ignition chamber into the inner tube and transferring the molded article of the transfer charge in the burning state toward the closed second end portion (Reference is made to Paragraph 0062); and
4) ejecting, from the through holes (37 and/or 36), a combustion product generated from the molded article of the transfer charge continuously burning in the inner tube, and igniting and burning the molded article of the gas generating agent in the combustion chamber (Reference is made to Paragraph 0062).

In regards to claims 7-13 and 15-19, Numoto et al. discloses the claimed limitations excluding a transfer charge being a molded article and a minimum inner diameter (Dmin) of the inner tube being larger than a maximum length (Lmax) of the molded article of the transfer charge.
Examiner notes that the broadest reasonable interpretation in light of the specification with respect to the term “molded article” is not limited to any one shape per the specification (Reference is made to Paragraph 0030).  Examiner further notes that mold (verb) may be defined as “to give something a particular shape or form” and/or “to shape or influence” per the common definition.
Walker et al. discloses a generator wherein a molded transfer charge (granular charge, 26) is located within an inner tube (24) (Reference is made to Figures 1 and 2-5; Examiner notes that the granules are indicated as circular or oblong);
the inner diameter of the inner tube being larger than the maximum length of the molded article of transfer charge (26);
a ratio of the maximum length to the inner diameter being shown in the figures between approximately .128 and 0.22 (depending on the figure, grain and diameter shown/measured).  Examiner notes that the method of forming is not germane to the issue of patentability of the apparatus.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transfer charge of Numoto et al. in view of the teachings of Walker et al. to include a granular form of the transfer charge compound since it is old and well known to provide similar compounds in powder, granular or pressed pellet forms (Reference is made to Column 2 of Walker et al.) where powder and granular forms are ideal for filling spaces (Reference is made to Column 6, line 35 -Column 8, line 13).
Regarding the specific ratios recited, although drawings are not necessarily to scale, one of ordinary skill in the art may interpolate a relative size and examiner maintains that the recited ratios are covered by as detailed above by Numoto et al. in view of Walker et al.
Alternatively, should it be persuasively argued that the drawings do not provide a size ratio of use to one of ordinary skill in the art, Numoto et al. in view of Walker et al. discloses the claimed invention except for explicitly reciting the ratio ranges.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine an appropriate granule size for the , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Allowable Subject Matter
Claim(s) 14 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. Examiner maintains the previous rejection is proper.
In regards to the amendments to overcome the rejections under 35 U.S.C. 112, the amendments are acceptable.
In regards to the amendments to overcome the rejection under 35 U.S.C. 103, the added limitations do not appear to differentiate over the prior art combination as detailed above.  Examiner notes that “portion” is “a part of an amount or total; a part of anything”.  It is a broad term that does not set a hard or specific boundary.  For example, “end portion” may be construed to encompass a segment or part of a side wall when considering a relatively cylindrical part.
In regards to the limitation “a diffuser portion including a gas discharge port provided at a second end portion of the cylindrical housing” the diffuser portion is not limited to solely the second end portion nor does the entire diffuser portion require gas discharge ports.  In regards to “the inner tube has…a second end portion, opposite to the first end portion, that opposes the diffuser portion”, it can be seen that the disclosure of Numoto et al. reads on the limitations as does the combination of Numoto et al. in view of Walker et al.
The arguments directed to the hollow nature of the tube are not commensurate with the rejection and are therefore not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616